Case: 13-10124   Date Filed: 07/26/2013   Page: 1 of 14


                                                        [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10124
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:12-cv-00300-RBD-TBS



WILLIAM E. PACE,

                                                           Plaintiff-Appellant,

                                 versus

MARK S. PETERS,
individually,
EISENMENGER, BERRY & PETERS, P.A.,
BLUE, LLC,
MARTIN GREENE,
jointly and severally,
CITY OF COCOA BEACH,
MARK AMARAL,
individually,
ANTHONY CARAVELLA,

                                                     Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 26, 2013)
              Case: 13-10124     Date Filed: 07/26/2013    Page: 2 of 14


Before HULL, JORDAN and FAY, Circuit Judges.

PER CURIAM:

      William Earl Pace, proceeding pro se, appeals the district court’s sua sponte

dismissal of his civil rights complaint against several defendants, alleging

violations of 42 U.S.C. § 1983, 42 U.S.C. § 1985(3) and state law, for lack of

standing. On appeal, Pace argues that he has suffered an injury in fact for standing

purposes and, even if the district court lacked jurisdiction over his federal claims,

the court should have remanded the case to state court. For the reasons set forth

below, we affirm in part as to the dismissal of Pace’s federal claims and reverse

and remand in part with instructions for the district court to remand Pace’s state

law claims to the state court.

                                           I.

      In February 2012, the City of Cocoa Beach (“the City”), Mark Amaral, and

Anthony Caravella (collectively “the City defendants”) filed a notice of removal in

federal court as to a Florida state civil action that was filed against them.

Subsequently, the other defendants in the case, including Mark Peters;

Eisenmenger, Berry, and Peters, P.A. (“EBP”); Martin Greene; and Blue, LLC,

(“the non-City defendants”) consented to removal.

      Prior to removal, on June 6, 2011, Pace filed his original pro se complaint in

state court against Peters, EBP, and Blue, LLC, alleging numerous claims of fraud


                                           2
              Case: 13-10124    Date Filed: 07/26/2013    Page: 3 of 14


and a civil conspiracy claim. Subsequently, Pace filed his first amended

complaint, adding Greene as a defendant and adding several state law tort claims.

The state court dismissed several of Pace’s claims with prejudice and ordered him

to file a second amended complaint as to the remaining claims.

      On January 9, 2012, Pace filed a second amended complaint against the

same defendants. Pace alleged that the complaint set forth “multiple causes of

actions,” all of which “directly related to a single dispute” between Pace and

Greene involving a land title claim. Specifically, Pace became involved in a

dispute with Greene over the title to an apartment complex in Cocoa Beach.

Greene “cut and pasted” a deed, which claimed to transfer title in the property from

Pace to a straw buyer and then, ultimately, to Blue, LLC. Further, the other

defendants received illegally obtained funds from Greene and conspired to violate

Pace’s constitutional rights and to “commit tortious acts” against him. Pace further

asserted that various defendants were involved in the condemnation and demolition

of a property located in Cocoa Beach.

      As to his specific causes of action, Pace’s second amended complaint

asserted 15 separate counts. In Counts 1, 2, 4, 7, 9, 10, and 12-15, Pace asserted

various state law tort claims. In Count 3, Pace asserted that Greene and Peters

conspired to violate his due process and equal protection rights in violation of

§ 1985(3) by attempting to force him to abandon his legal claims in a Florida court


                                          3
              Case: 13-10124     Date Filed: 07/26/2013    Page: 4 of 14


proceeding. In Count 5, Pace asserted that Greene and Peters conspired with

others to violate his due process and equal protection rights in violation of

§ 1985(3) by attempting to prevent Pace from raising claims of fraud upon the

court in a pending case before a Florida appellate court. Further, in Count 6, Pace

alleged that the City defendants acted under the color of state law to deprive Pace

of his property without due process. In Count 8, Pace alleged that the City, on

multiple occasions, violated his constitutional right to be free from unreasonable

warrantless searches of his home and property in violation of § 1983. In Count 11,

Pace alleged a “composite cause of action encompassing over 100 incidents of tort

and the denial of [his] constitutional rights in violation of []§ 1983.”

      Also in state court, the parties filed various motions to dismiss, motions to

strike pleadings, and motions for a default judgment. After the case was removed

to federal court, on April 11, 2012, the non-City defendants filed an amended

motion to dismiss Pace’s second amended complaint under Fed.R.Civ.P. 12(b)(6).

Subsequently, Pace filed a motion to strike the motions to dismiss that had been

filed on behalf of Blue, LLC, as well as a motion for an extension of time to

conduct a case management conference.

      On June 13, 2012, the district court ordered the parties to show cause for

why the case should not be dismissed for lack of standing. Specifically, the court

noted that, in his second amended complaint, Pace alleged that all of his causes of


                                           4
              Case: 13-10124     Date Filed: 07/26/2013   Page: 5 of 14


action related to a single dispute regarding a land title claim. However, in order to

have standing, Pace must have a legal interest in the property in dispute. The court

noted that it appeared that a Florida court had determined that Pace did not have a

legal or equitable interest in the property.

      In his response to the court’s order, Pace asserted that he had standing to

bring and maintain this action. He reasserted that this action “arose through a

dispute over a parcel of real property,” but he argued that the harm that he suffered

went “far beyond the taking of property rights.” Further, he claimed that Greene

created and recorded a forged deed that purported to transfer Pace’s property rights

to L.J. Harding, a straw buyer. However, through the “wrongful application of

procedural law” and fraud upon the court, Pace’s property interests had been

transferred to Greene. In Greene’s most recent action to enforce the false deed,

Case Number 05-2007-CA-024581 (the “state property action”), Pace was initially

named as a defendant, but he was later dismissed from the case. After a trial, the

state court entered a judgment, transferring Pace’s property rights to Blue, LLC, a

sham company created by Greene. Pace filed the instant action in state court “to

correct a fundamental error” and to remedy the damages caused by this fraud upon

the court. In support of his response, Pace submitted deeds related to the transfer

of a subdivision in Cocoa Beach (“the property”).




                                           5
              Case: 13-10124     Date Filed: 07/26/2013    Page: 6 of 14


      In their response to the court’s order to show cause, the non-City defendants

also filed exhibits related to the underlying state property action, including several

deeds that were submitted into evidence regarding transfers of the property.

      After a hearing before the magistrate judge, the district court ordered the

parties to file additional documents. In response, the defendants submitted exhibits

showing that, on May 15, 2009, a state trial court issued a final judgment, finding

that Blue, LLC was the legal and equitable owner of the property. The judgment

quieted title to the property solely in Blue, LLC, and stated that Pace had no legal

or equitable ownership in the property. Further, the state court issued a monetary

judgment against the defendants, who were listed as “William Pace, a/k/a William

E. Pace, a/k/a Earl Pace, a/k/a Earl W. Pace and the Earl H. Pace Irrevocable Trust,

William E. Pace, Trustee.” On December 3, 2010, the Florida appellate court

affirmed the trial court’s judgment as to William E. Pace, as trustee of the Earl H.

Pace Irrevocable trust, but remanded the case for the trial court to determine

whether Pace, individually, was a party to the proceeding.

      Pace also submitted various documents from the state property action,

including the state trial court’s final judgment, dated May 15, 2009, quieting title

to the property solely in Blue, LLC. Additionally, Pace submitted the state trial

court’s order, filed on June 12, 2012, showing that, upon remand, the trial court

found that Pace, individually, was not a party to the state property action.


                                           6
              Case: 13-10124     Date Filed: 07/26/2013   Page: 7 of 14


      On September 14, 2012, the magistrate issued a report and recommendation

(“R&R”) that the case be dismissed. Specifically, the magistrate found that the

record supported at least three alternative grounds for dismissal. As to the first

ground for dismissal, Pace lacked standing to bring the action because he did not

establish that he has a legal interest in the property. In Pace’s complaint, “the

crux” of his federal claim is that he had a personal interest in the property that was

extinguished by the final judgment in the state property action. However, Pace has

not established that the judgment in the state property action deprived him of any

legal interest or that it was the cause of some other injury sustained by him. In

fact, the evidence showed, and Pace conceded at the hearing, that he was not the

original purchaser of the property. Instead, Pace’s father, Earl Pace, purchased the

property as a joint tenant with David Errico on September 2, 1999. After Earl Pace

transferred his interest to “William Pace, Trustee” on December 7, 1999, Earl Pace

and Errico executed a quitclaim deed, in February 2000, conveying the property to

Harding, who, in turn, transferred the property to Blue, LLC. Moreover, in the

state property action, the state court concluded that the deed from Earl Pace and

Errico to Harding was not forged and that Blue, LLC was the record owner of the

property. Although Pace challenges the validity of the February 2000 deed, he

failed to rebut the evidence that any legal interest that he may have had in the




                                           7
              Case: 13-10124     Date Filed: 07/26/2013     Page: 8 of 14


property was extinguished on February 12, 2000, when the property was conveyed

to Harding.

      As to the second ground for dismissal, the magistrate found that, even if

Pace had standing, he would be collaterally estopped from challenging the validity

of the February 2000 deed because that issue was fully litigated in state court.

Next, as to the third ground for dismissal, the magistrate found that Pace failed to

state a cause of action or to specify which defendants were subject to which counts.

Because the operative complaint was deficient, the magistrate recommended that

Pace’s motion for a default judgment against Blue, LLC be denied. Additionally,

Pace’s renewed motion to strike Blue, LLC’s responses to the first amended

complaint and his motion for an extension of time to conduct a case management

conference should be denied. The magistrate also recommended that the district

court grant defendants’ motions to dismiss the case. Finally, the magistrate

recommended that the district court dismiss the case sua sponte for lack of

standing or, alternatively, based on collateral estoppel.

      Pace filed objections to the R&R, arguing that the magistrate misunderstood

the factual elements underlying his multiple causes of action and improperly found

that the “entire case related only to one deed.” Pace’s second amended complaint

alleged 15 independent causes of action, which were not dependent on the dispute

over a forged deed. Moreover, as Pace’s complaint was originally filed in state


                                           8
               Case: 13-10124     Date Filed: 07/26/2013    Page: 9 of 14


court, the district court should allow him at least one opportunity to comply with

federal rules. Finally, to the extent that the district court lacks subject matter

jurisdiction over Pace’s state law claims, the proper remedy would be to remand

this case to the state court.

       On December 5, 2012, the district court conducted a de novo review of the

record, including Pace’s objections, and adopted the R&R in part as to the issue of

standing. Specifically, the court found that Pace had not suffered an injury in fact

as to his federal claims, which would provide the court with subject matter

jurisdiction, because he failed to demonstrate any legal interest in the property or

that his due process or equal protection rights were violated. The court adopted the

magistrate’s analysis and conclusions regarding the issue of standing, but declined

to adopt the remainder of the R&R. As such, the court overruled Pace’s

objections, dismissed the second amended complaint with prejudice, and denied all

pending motions as moot.

                                           II.

       We review issues of standing de novo. DiMaio v. Democratic Nat’l Comm.,

520 F.3d 1299, 1301 (11th Cir. 2008). The party invoking federal jurisdiction

bears the burden of proving the essential elements of standing, although at the

pleading stage, general factual allegations of injury may suffice. Id. Standing

involves both constitutional and prudential elements. Harris v. Evans, 20 F.3d
9
             Case: 13-10124      Date Filed: 07/26/2013    Page: 10 of 14


1118, 1121 (11th Cir. 1994). In order to satisfy Article III’s “case or controversy”

requirement, a plaintiff must show that: (1) he has suffered an injury in fact that is

concrete and particularized as well as actual or imminent; (2) the injury is fairly

traceable to the challenged conduct of the defendant; and (3) the injury is likely to

be redressed by a favorable decision. Friends of the Earth, Inc. v. Laidlaw Envtl.

Servs. (TOC), Inc., 528 U.S. 167, 180-81, 120 S. Ct. 693, 704, 145 L. Ed. 2d 610

(2000). An “injury-in-fact” requires an invasion of a legally protected interest.

Hollywood Mobile Estates, Ltd. v. Seminole Tribe of Fla., 641 F.3d 1259, 1265

(11th Cir. 2011). In addition to these constitutional requirements, prudential

standing requires that the plaintiff asserts his own rights and not the rights of

others, that federal courts not adjudicate generalized grievances, and that the

plaintiff’s complaint falls within the zone of interests protected by the statute in

question. Harris, 20 F.3d at 1121.

      Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and are to be liberally construed. Tannenbaum v. United States, 148
F.3d 1262, 1263 (11th Cir. 1998). Generally, “where a more carefully drafted

complaint might state a claim, a plaintiff must be given at least one chance to

amend the complaint before the district court dismisses the action with prejudice.”

Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir.2001). Under the Federal Rules

of Civil Procedure, “an amended complaint supersedes the initial complaint and


                                          10
             Case: 13-10124      Date Filed: 07/26/2013   Page: 11 of 14


becomes the operative pleading in the case.” Krinsk v. SunTrust Banks, Inc., 654
F.3d 1194, 1202 (11th Cir. 2011).

      “In order to prevail on a civil rights action under § 1983, a plaintiff must

show that he or she was deprived of a federal right by a person acting under color

of state law.” Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).

To establish a violation of § 1985(3), a plaintiff must show: (1) a conspiracy;

(2) for the purpose of depriving a person or class of persons of the equal protection

of the laws, or of equal privileges and immunities under the laws; and (3) an act in

furtherance of the conspiracy (4) resulting in an injury to person or property, or a

deprivation of any right or privilege of a citizen of the United States. Childree v.

UAP/GA AG CHEM, Inc., 92 F.3d 1140, 1146-47 (11th Cir. 1996).

      Section 1367(a) of Title 28 provides in part that “in any civil action of which

the district courts have original jurisdiction,” there is supplemental jurisdiction

over all other claims arising from the same case or controversy. 28 U.S.C.

§ 1367(a). Absent a viable federal claim, the district court has discretion to

dismiss state law claims. Crosby v. Paulk, 187 F.3d 1339, 1352 (11th Cir. 1999).

If the court decides to dismiss the state law claims, then those claims should be

dismissed without prejudice so that they may be refiled in the appropriate state

court. Id; see also Baggett v. First Nat. Bank of Gainesville, 117 F.3d 1342, 1353

(11th Cir. 1997) (dismissing state claims without prejudice, where the plaintiffs’


                                          11
             Case: 13-10124      Date Filed: 07/26/2013    Page: 12 of 14


federal claims had been dismissed prior to trial). By contrast, in those cases where

an action originated in state court and was later removed to federal court, the

federal court should remand the case back to the state court if the court declines to

exercise supplemental jurisdiction over the state law claims. See Cook ex rel.

Estate of Tessier v. Sheriff of Monroe County, Fla., 402 F.3d 1092, 1123 (11th

Cir.2005) (“Because this case was originally filed in state court and removed to

federal court pursuant to 28 U.S.C. § 1441, if the district court declines to continue

to exercise supplemental jurisdiction, [the] remaining claim should be remanded to

state court.”). Indeed, we have stated that “federal district courts in removal cases

must remand, rather than dismiss, state claims over which they decline to exercise

supplemental jurisdiction.” Myers v. Cent. Fla. Invs., Inc., 592 F.3d 1201, 1226-27

(11th Cir. 2010); Lewis v. City of St. Petersburg, 260 F.3d 1260, 1267 (11th Cir.

2001).

      The district court properly found that Pace lacked standing to bring his

federal claims based on § 1983 and § 1985(3). Pace’s second amended complaint

asserted that all of his causes of action related to a single property dispute.

Specifically, Pace asserted that Greene falsified a deed to transfer the title to the

property from Pace to a straw buyer and then, ultimately, to Blue, LLC. Pace

further alleged that the other defendants conspired with Greene to violate his

constitutional rights and that several of the defendants were involved in the


                                           12
             Case: 13-10124      Date Filed: 07/26/2013   Page: 13 of 14


condemnation and demolition of the property. Construing his complaint liberally,

Pace’s federal claims appear to challenge the state property action in which the

state court determined that Blue, LLC was the legal owner of the disputed

property. See Tannenbaum, 148 F.3d at 1263. Specifically, in Counts 3 and 5,

Pace asserted that the defendants conspired to violate his due process and equal

protection rights in violation of § 1985(3) by attempting to prevent him from

pursing his legal rights in a Florida court proceeding. Further, in Count 6, Pace

alleged that the City defendants violated his constitutional rights by condemning

and demolishing his property without due process.

      Ultimately, Pace appears to assert that the defendants conspired to deprive

him of his due process and equal protection rights by demolishing his property and

obtaining a fraudulent judgment in the state property action. However, Pace

conceded that the state trial court found that he had no legal interest in the

property, and the defendants submitted a copy of the state court’s final order

quieting title to the property solely in Blue, LLC. Thus, the district court properly

found that Pace failed to allege an injury in fact as to his federal claims because he

had not shown that he had any legal interest in the property or that his due process

or equal protection rights were violated with respect to the property. See Friends

of the Earth, Inc., 528 U.S. at 180-81, 120 S.Ct. at 704; Hollywood Mobile Estates,

Ltd., 641 F.3d at 1265. Although Pace challenges the validity of the state court’s


                                          13
              Case: 13-10124    Date Filed: 07/26/2013    Page: 14 of 14


judgment in the underlying property action, such a collateral attack on a state court

proceeding fails to state a valid claim under § 1983 or § 1985(3) because it does

not involve a constitutional claim. See Griffin, 261 F.3d at 1303; Childree, 92 F.3d

at 1146-47.

      Finally, Pace’s second amended complaint asserted several state law tort

claims, including malicious prosecution, tortious interference in his business

affairs, and several claims of intentional infliction of emotional distress. In

dismissing the case with prejudice, the district court found that Pace failed to

establish an injury in fact as to his federal claims. The district court, however, did

not explicitly resolve Pace’s state law claims, and, thus, it appears that the court

simply declined to exercise supplemental jurisdiction over those claims.

Accordingly, because this case was originally filed in state court and removed to

federal court under § 1441, the district court should have remanded Pace’s state

law tort claims to the state court, rather than dismissing them with prejudice. See

Myers, 592 F.3d at 1226-27.

      For the foregoing reasons, we affirm in part as to the dismissal of Pace’s

federal claims and reverse and remand in part with instructions for the district court

to remand Pace’s state law claims to the state court.

      AFFIRMED IN PART, REVERSED AND REMANDED IN PART.




                                          14